EXHIBIT 13 SONESTA INTERNATIONAL HOTELS CORPORATION ANNUAL REPORT 2007 TO OUR SHAREHOLDERS: 2007 was an extraordinary year for Sonesta.We announced, in early June, that the Company’s Board of Directors had retained Goldman, Sachs & Company to advise it regarding strategic options for enhancing shareholder value.After working with Goldman Sachs for several months, the Company announced, in early December, that it would not pursue a transaction at that time and that our shareholders’ interests were best served by continuing to operate the Company as an independent entity. Net cash flow was $7,732,000 for the year.Cash flow included income received from our Key Biscayne development partnership ($1,500,000), and repayment of debt from Sonesta Coconut Grove ($949,000) and Chateau Sonesta, New Orleans ($1,500,000). Net income in 2007 was approximately $1,340,000.The Company continues to have ample cash reserves to meet its foreseeable needs. 2007 was a good year for Royal Sonesta Boston.A surge in room revenue both from increased rates and occupancy, combined with only modest increases in costs, resulted in the Hotel being significantly more profitable in 2007 than in 2006.The Hotel is in excellent condition, and planned improvements to The Gallery Café and to East Tower meeting rooms and bathrooms will make it even better. Royal Sonesta New Orleans continues to be the market leader in that City, benefiting from its Bourbon Street location, an outstanding reputation earned over many years, and seasoned and dedicated management and staff.Plans for 2008 include transforming the seventh floor into “The R Club”:a concierge-style floor featuring enhanced service levels and an executive lounge, and renovating the Mystick Den lounge.Plans for a deluxe roof-top spa are also underway. In early 2007, the Company entered into agreements to acquire Chateau Sonesta, New Orleans, but for various reasons was not able to complete that transaction.At the end of October 2007, the Company and Hotel ownership entered into agreements under which the Company’s management contract was terminated and the parties entered into a licensing arrangement.The Company received $1,500,000 owed for advances made following Hurricane Katrina.In addition, the Company received $1,600,000 in the form of a promissory note payable by 2010 in payment of amounts due primarily for previously deferred fees. In 2007, Sonesta Coconut Grove reported substantially improved profits, providing the Company with additional fee income.The Hotel was renamed in 2007 in order to acknowledge its prime location overlooking Biscayne Bay, and is now Sonesta Bayfront Hotel Coconut Grove.In January 2008, an exciting new restaurant and club, Nikki Coconut Grove, opened off the Hotel’s lobby. When we renegotiated our contract to operate Trump Sonesta Resort Sunny Isles, following 9/11, we understood that we were taking a risk.Condo-hotels were a new phenomenon and the Hotel’s owner required a guaranteed annual return.Therefore, we included in our contract a one-time right to terminate the contract and recover amounts advanced to the hotel to satisfy the minimum return obligations to ownership and to cover operating losses.The one-time right was exercisable in October 2007 and, faced with the costs of satisfying a challenging operating standard and the annual return to ownership, and the opportunity to recover a significant amount of money, we exercised the termination option.The Hotel’s owner has disputed that it owes the Company these funds but, pursuant to the contract, it has deposited the full amount owed to the Company, $7,031,000, into escrow.If the parties cannot resolve their dispute amicably, they will arbitrate it.We will be out of the Hotel by April 1, Progress on the redevelopment of the Sonesta Key Biscayne site continues to be slow due primarily to the weak real estate market in South Florida.Both the Company and its partner, Fortune International, remain optimistic about the project. Our hotels and ships, in Egypt, enjoyed a good year in 2007. All of our six hotels and five cruise ships reported increases in revenues and profit for the year compared to 2006, except for one ship that was being upgraded and did not operate for much of the year.In January 2008, we welcomed Sonesta Pharaoh Beach Resort to our Company.This 360-room resort on the Red Sea in Hurghada is an outstanding addition to The Sonesta Collection. We continue to enjoy strong relationships with our franchisees in Peru (6), Brazil (2) and St. Maarten (2), and are considering new franchise opportunities in the Caribbean, Central America and South America. We expected the first phase of Sonesta Orlando Resort to open this spring, but it now appears more likely that the opening will be later this year. Sonesta Jaco Resort, in Costa Rica, is under construction and we expect the first phase to open in early 2009.Sonesta Gran Posada Resort, in San Carlos, Mexico, is in the planning stage and we expect the developer to break ground this year. If you would like additional information about The Sonesta Collection of hotels, resorts and cruises, please visit our website at Sonesta.com. We appreciate your continued interest and support, and that of our hotel owners, guests, partners and employees. /s/ Roger P.
